Citation Nr: 0810431	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-42 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include cystic acne and residuals thereof.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
November 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In connection with this appeal, the veteran testified at a 
personal hearing before a Decision Review Officer in March 
2005; a transcript of the hearing is associated with the 
claims file. 

The case was brought before the Board in May 2007, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include providing the veteran 
with a VA examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.  The veteran is presumed sound upon entry to active duty 
service.

2.  The competent medical evidence of record demonstrates 
that the veteran's cystic acne with residual scarring is 
related to active duty service.


CONCLUSION OF LAW

Cystic acne with residual scarring was incurred in active 
duty service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102- 
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002). According to 38 C.F.R. § 
3.304(b) (2007), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1) 
(2007).  Determinations of whether a condition existed prior 
to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2007).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2007); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel. 
 38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the 
increase in disability is due to the natural 
progress of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

In the instant case, while the veteran's May 1985 service 
entrance examination does not note a history of cystic acne.  
Therefore, he is presumed sound at service entrance.  The 
Board nevertheless finds that the evidence of record clearly 
and unmistakably demonstrates the veteran's skin disorder 
preexisted active service.  In this regard, the veteran 
testified at his RO hearing that his skin condition delayed 
his entry into service.  See hearing transcript at 1.  In 
addition, service medical records dated February 14, 1986, 
ten days after the veteran's entry into active service, note 
the veteran as having a recent six month history of Accutane 
treatment for cystic acne.  Finally, in July 2007, a VA 
examiner found that "medical evidence shows that the veteran 
was treated for cystic acne prior to [his] entering active 
duty.  For these reasons, the Board finds the veteran's skin 
disorder clearly and unmistakably preexisted his active 
service.
 
Turning to the question of aggravation, the Board notes that 
the veteran was provided a VA examination for his cystic acne 
in July 2007.  The examination report notes that the veteran 
had suffered a recurrence of his skin disorder in service, 
but that this recurrence "should be considered a natural 
progression of the condition during service."  However, the 
examiner was unable to provide an opinion as to whether the 
veteran's skin disorder increased in severity during service 
without resorting to mere speculation.  As such, the Board 
finds that there is not clear and unmistakable evidence to 
establish that the veteran's cystic acne was not aggravated 
beyond its normal progression during active service.  
Therefore, the veteran is presumed sound upon entering 
service.  See Cotant, Wagner, supra.

If the government fails to rebut the presumption of soundness 
under 38 U.S.C.A.   §  1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); see also 38 C.F.R. § 3.322.  

After a careful review of the record, the Board concludes 
that the competent evidence of record demonstrates that the 
veteran's cystic acne with residual scarring is etiologically 
related to cystic acne he suffered during his active service.

Service medical records indicate the veteran sought treatment 
several times in service for cystic acne.  February 1986 
treatment records note a "long history of severe cystic 
acne." June 1986 treatment records indicate the veteran 
suffered from inflamed cystic nodules on his neck.  The 
veteran underwent a procedure in November 1986 to cut and 
drain an abscess.  January 1987 treatment records note a long 
history of acne vulgaris.  Finally, July 1987 treatment 
records note a history of cystic acne and a furnicle on the 
base of his neck.

The veteran testified at his March 2005 RO hearing that he 
would develop boils on his neck and, when they got big 
enough, they would cause him to lose feeling in his shoulders 
and arms.  He testified that these boils would eventually 
have to be lanced.  A May 2004 VA examination report 
indicates residual scarring on the veteran's neck due to 
multiple incisions and drainage of these boils.  Finally, a 
July 2007 VA examiner found status post treatment with 
Accutane for nodular cystic acne in service.  In addition, 
the examiner found status post incision and drainage of 
furuncles involving either side of the neck, in the service 
and presently reoccurring two to three times a year.

In sum, the evidence of record indicates the veteran suffered 
from cystic acne and furuncles on his neck during active 
service, and two VA examinations have found the veteran's 
current skin disorder and residuals thereof to be a 
recurrence of the skin disorder he suffered while in active 
service.  As such, the Board finds that service connection 
for a skin disorder is warranted in the present case.


ORDER

Service connection for cystic acne with residual scarring is 
granted.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


